Title: To James Madison from Timothy Green, 20 December 1813
From: Green, Timothy
To: Madison, James


        
          Sir,
          Fredericksburg, December 20, 1813.
        
        Parental solicitude will plead my excuse for addressing this immediately to you. The circumstances attending the arrest and imprisonment of my Son, I am not acquainted with; nor was any thing known relative to them till the last evening. The signatures attached to the petition, I have presumed would answer the same purpose as hundreds, which might be obtained. My desire is to procure an arrest of judgement, until circumstances are reported to the Secretary of War; and then such a remission thereof as the case may authorise.
        For obvious reasons, your early attention is earnestly solicited.
        
          Timo Green
        
      